The facts upon which the opinion of the Court is rendered, are set forth in the following extracts from the record sent to this Court. "And afterwards, on Tuesday of the second week of the said term, the case is given to the jury at 10 P. M., and his Honor, the Judge presiding, instructing the Clerk to inform him by telegraph of the agreement or failure to agree of the jury before Saturday night following, departs on the said *Page 310 
Tuesday night for his residence in Franklin county. And on Saturday the last day of the term, the said Beverly Jefferson is again brought to the bar of the Court in the custody of the sheriff, the counsel for the State and prisoner being present, his Honor being continuously absent, and the jury, charged and sworn as aforesaid, report to the Clerk of the Court that they have remained together from Tuesday until the Saturday following at 5 o'clock; that they have not been able to agree and do not believe that they can agree.
Thereupon the Clerk of said Court telegraphs to His Honor at his residence in Franklinton, the said declaration and report of the jury, and shortly thereafter received from His Honor the following dispatch:
FRANKLINTON, N.C. 1871.
To W. A. White:
Let a juror be withdrawn and a mistrial be entered. Discharge the jury and let the prisoner be remanded to prison.
S.W. WATTS, J. S.C.
Whereupon the Clerk withdraws a jurors, and a mistrial is entered upon the record. The cause is continued and the prisoner remanded to jail to remain until discharged by due course of law. And at Fall Term, 1871, the counsel for the prisoner moved for his discharge. Motion overruled. Appeal to the Supreme Court."
Upon motion of the Attorney General the appeal from the interlocutory judgment was dismissed.
It is decided State v. Bailey, 65 N.C. 426, that "an appeal cannot be taken on the State docket to this Court from any interlocutory judgment or order." *Page 311 
It follows that the appeal in this case was improvidently allowed and must be dismissed.
But we are of opinion that the question of law in reference to the discharge of the jury, and the motion for the discharge of the prisoner, are fit to be heard in this Court, and that the record of the Court below may be brought up for review by the writ of certiorari in the nature of a writ of error. In Biggs, ex parte, 64 N.C. 202, it is held that when the matter involves the power of the Superior Court, and error in its exercise, the record may be brought up for review. Under Art. 4, sec. 10, of the Constitution, "The Supreme Court shall have power to issue any remedial writs, necessary to give it a general supervision and control of the inferior Courts."
The matter set out in the record shows probable cause for permitting the prisoner to take a rule on the State to show cause why the writ ofcertiorari should not issue.
The distinguishes it from Bailey's case, for there the matter set out in the record did not show probable cause. We wish also to distinguish it fromBiggs, ex parte; for there the allegations in the petition for the writ ofcertiorari were deemed sufficient for the order allowing the writ. Here we require a petition in due from, as a foundation for the order; which is the more regular practice, and was only departed from in that case upon its peculiar circumstances.
The prisoner may take a rule to show cause. Appeal dismissed.
PER CURIAM.
A rule was then granted upon petition filed, to show cause why a writ ofcertiorari should not issue. The order for the writ was made, and it was issued to the Clerk of Warren County, who certified a transcript of the record, the same, in all respects, as that which has been set out above.
Same Counsel as above. *Page 312